DETAILED ACTION

Reasons for Allowance

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 05/14/2021, in which, claims 1-10, are pending. Claims 1, 9 and 10 are independent. Claims 2-8, are dependent.

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.


3.	The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowed.
Applicant’s invention filed on 05/14/2021, has been carefully reviewed and thoroughly examined. 
However, upon further review and search, main Claims 1, 9 and 10 which are similar in scope, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1.
Specifically, main claim 1, contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1 “a sheet conveyance apparatus comprising: a supporting portion configured to support a sheet; a detection unit configured to detect a sheet supported on the supporting portion; a feeding unit disposed above the supporting portion and configured to feed a sheet supported on the supporting portion; a lifting unit configured to lift and lower the supporting portion between a first position to feed a sheet by the feeding unit and a second position below the first position; and a control unit configured to control lifting and lowering of the supporting portion by the lifting unit, wherein the control unit is capable of selectively executing a first mode and a second mode, the first mode being a mode in which a plurality of sheets supported on the supporting portion and having different sizes including a non-standard size are fed by the feeding unit, the second mode being a mode in which a plurality of sheets supported on the supporting portion and having different sizes including only standard sizes are fed by the feeding unit, wherein if the detection unit detects a sheet in a state where the supporting portion is located at the second position and the first mode is selected, the control unit waits for an instruction to start sheet feeding without causing the lifting unit to lift the supporting portion to the first position, and causes the lifting unit to lift the supporting portion to the first position in response to the instruction to start sheet feeding, and wherein if the detection unit detects a sheet in a state where the supporting portion is located at the second position and the second mode is selected, the control unit causes the lifting unit to lift the supporting portion to the first position and waits for the instruction to start sheet feeding”.
Further, the prior arts of record don’t disclose or suggest the features of claims 1 and 9 and 10. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claims 1, 9 and 10.
Main Claim 9 and 10, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore, the reasons for indicating allowable subject matter of claims 9 and 10 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of main claims 1, 9 and 10. Claims 2-8, which depend from claims 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677